EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT
 
                    THIS EMPLOYMENT AGREEMENT is made as of the 1st  day of
November 2005 (the “Execution Date”) by and between Brandywine Operating
Partnership, L.P., a Delaware limited partnership (the “Company”) and Chris
Hipps (the “Employee”).
 
                    WHEREAS, the Company desires to employ the Employee, and the
Employee desires to be employed by the Company, upon the terms and conditions
hereinafter set forth.
 
                    NOW, THEREFORE, in consideration of the mutual covenants and
obligations contained herein, and intending to be legally bound, the parties,
subject to the terms and conditions set forth herein, agree as follows:
 
                    1.          Effectiveness of this Agreement. 
Notwithstanding anything herein to the contrary, including, without limitation,
the execution and delivery of this Agreement as of the Execution Date, this
Agreement shall not become effective for any purpose unless and until the REIT
Merger has been consummated.  Upon the consummation of the REIT Merger, this
Agreement shall become fully effective as if executed and delivered on the date
of such consummation (the “Effective Date”).  The term “REIT Merger” has the
meaning given to it in the Agreement and Plan of Merger dated as of October 3,
2005 (the “Merger Agreement”) by and among Brandywine Realty Trust, a Maryland
real estate investment trust, the Company, Brandywine Cognac I LLC, a Maryland
limited liability company, Brandywine Cognac II LLC, a Delaware limited
liability company, Prentiss Properties Trust, a Maryland real estate investment
trust (“PPT”), and Prentiss Properties Acquisition Partners, L.P., a Delaware
limited partnership (together with PPT and their respective direct and indirect
subsidiaries, “Prentiss”).
 
                    2.          Employment and Term.  The Company hereby employs
the Employee and the Employee hereby accepts employment with the Company for the
period commencing on the Effective Date and, unless such employment is sooner
terminated as provided herein, terminating at 5:00 p.m. on the second (2d)
anniversary of the Effective Date.  Such two-year period of employment as the
same may be reduced as provided herein upon an earlier termination of the
Employee’s employment, is referred to herein as the “Term.”  At the end of the
Term, the Employee’s employment with the Company shall automatically continue
thereafter on an “at will” basis and, accordingly, Sections 5.1-5.3 of this
Agreement shall have no further force or effect and the Company may terminate
the employment of Employee at any time and for any reason, or for no reason.
 
                    3.          Duties.  During the Term, the Employee shall
serve the Company as its ExecutiveVice President and Managing Director –
Southwest Region (the “Position”).  Employee shall report to Bob Wiberg, the
Company’s Executive Vice President and Managing Director of Operations.  The
Employee shall serve the Company faithfully and to the best of his ability and
shall devote his full work time, attention, skill, and efforts to the
performance of the duties required by and appropriate for the Position.  The
Employee shall perform such specific duties and responsibilities within the
scope of the Position as may be reasonably assigned to him from time to time by
the Company, with the understanding that the Employee’s duties and
responsibilities shall remain substantially similar to the duties and
responsibilities in his current position at Prentiss.  The Employee agrees to
comply with all Company policies in effect from
 

--------------------------------------------------------------------------------


 
time to time and to comply with all laws, rules, and regulations, including,
without limitation, those applicable to the Company.
 
                    4.          Compensation.  The Company shall pay the
Employee, and the Employee hereby agrees to accept, as compensation for all
services to be rendered to the Company the compensation set forth in Section 4
of this Agreement.
 
                                        4.1     Salary.  The Company shall pay
the Employee an annual salary of Two Hundred Fifteen Thousand Dollars
($215,000.00).
 
                                        4.2     2005 Bonus.  For the 2005
calendar year, the Employee will receive a bonus in the amount of Seventy
Thousand Dollars ($70,000.00), payable on the earlier of the Effective Date or
December 31, 2005.  The Company notes that this bonus is recognized for services
performed while employed by Prentiss.
 
                                        4.3     2005 Restricted Shares.  Upon
the consummation of the REIT Merger, the Employee will be issued Thirteen
Thousand Eight Hundred (13,800) 2005 Brandywine Stock Grants which shall vest
immediately.
 
                                        4.4     2006 and Future Years Incentive
Compensation.  The Company is developing a new incentive compensation plan for
2006 and future years.  This new plan will include a cash bonus component and an
equity stock component.  This new plan will provide the Employee with the
opportunity to earn total compensation not less than the amount the Employee
currently has the opportunity to earn at Prentiss.  Exact levels of compensation
will be dependent upon Company, regional, and individual performance in
accordance with the terms of the plan.  However, the Employee acknowledges that
he will not be eligible for any payment made by the Company to other Company
employees under the Company’s 2005 incentive compensation plan, which will be
payable in 2006.   
 
                                        4.5     Benefits.  During the Term, the
Employee shall be eligible for medical and dental benefits, short and long term
disability coverage and life insurance benefits that the Company provides
generally for its executive officers in accordance with the terms of the
respective plans; provided, however, that nothing herein shall be deemed to
require the Company to adopt or maintain any particular plan or policy.  If the
Company terminates the Employee’s employment without Cause (as defined in
Section 5.3 of this Agreement) or the Employee terminates the Employee’s
employment for Good Reason (as defined in Section 5.3 of this Agreement), the
Employee shall receive the benefits defined in the Prentiss Properties Trust
Change in Control Severance Protection Plan for Key Employees dated as of
October 3, 2005.
 
                                        4.6     Vacation.  During the Term, the
Employee shall receive four weeks paid vacation during each calendar year.
 
                                        4.7     Reimbursement of Expenses.  The
Company shall reimburse Employee for all reasonable, ordinary and necessary
business expenses incurred by the Employee during the term in connection with
the performance of the Employee’s duties hereunder in accordance with the
Company’s regular reimbursement procedures and practices in effect from time to
time.  The Company agrees that the types and amounts of reimbursements
 
2

--------------------------------------------------------------------------------


 
will not be less than the types and amounts of reimbursements permitted under
current Prentiss reimbursement practices (including, without limitation, monthly
club dues).
 
                                        4.8     Payment.  Payment of all
compensation to Employee hereunder shall be made in accordance with the terms of
this Agreement and applicable Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
withholdings and taxes (collectively, “Taxes”).
 
                                        4.9     Benefits Based On Tenure of
Employment.  The Company agrees that to the extent that any benefit provided
pursuant to this Agreement is based in whole or in part on tenure of employment,
then the Employee will be credited with his prior years of employment with
Prentiss when calculating tenure of employment.
 
                    5.          Termination.
 
                                        5.1     During the Term, if the Company
terminates the Employee’s employment for Cause (as defined in Section 5.3 of
this Agreement) or the Employee terminates the Employee’s employment for a
reason other than Good Reason (as defined in Section 5.3 of this Agreement), the
Employee shall be entitled to salary accrued but unpaid as of the date of such
termination, and the Employee shall no longer be entitled to receive any other
payments, rights or benefits under this Agreement, and the Company shall not
have any further obligation to the Employee pursuant to this Agreement, except
(x) as provided to the contrary under the terms of any benefit plan in which he
participates and pursuant to any federal or state law regarding the continuation
of coverage under the Company’s group health plan and (y) as provided in Section
5.2 of this Agreement.
 
                                        5.2     During the Term, if the Company
terminates the Employee’s employment for a reason other than Cause (as defined
in Section 5.3 of this Agreement), including death or disability, or the
Employee terminates the Employee’s employment for Good Reason (as defined in
Section 5.3 of this Agreement), then (x) the Company shall pay to the Employee
salary accrued but unpaid as of the date of such termination, (y) the Company
shall pay to the Employee the payments and benefits defined under the Prentiss
Properties Trust Change in Control Severance Protection Plan for Key Employees
dated as of October 3, 2005.
 
                                        5.3     The term “Cause” shall mean: (i)
any material breach by the Employee of any of the terms or provisions of this
Agreement which the Employee fails to cure within fifteen (15) days after
written notice thereof has been provided to the Employee by the Company; or (ii)
the Employee’s conviction on a felony or a crime involving moral turpitude or
substance abuse; or (iii) the Employee’s misappropriation of funds.  The term
“Good Reason” shall mean: (i) the Company requiring the Employee’s relocation
more than fifty (50) miles from the Employee’s primary office subsequent to the
Effective Date, without such Employee’s consent; or (ii) a material adverse
alteration in the nature of the Employee’s position, provided that (x) a change
of title, or (y) a change of reporting and, in either case, a concomitant change
of duties, shall not be considered a material adverse alteration unless the
duties are materially inconsistent with the Employee’s duties at the time of the
Effective Date; or (iii) the Employee is excluded from the Company’s (or upon a
Change in Control, its successor’s) long term incentive plan or reduction by the
Company of the Employee’s annual base salary or target bonus; or
 
3

--------------------------------------------------------------------------------


 
(iv) an assignment of duties to the Employee that is materially inconsistent
with the Employee’s job description at the time of the Effective Date; or (v) a
“Change in Control” of the Company after the Effective Date (provided the
Employee elects to resign within thirty (30) days of the Change in Control). 
The term “Change in Control” has the meaning provided to it in the Company’s
Amended and Restated 1997 Long-Term Incentive Plan.
 
                                        5.4     The Company and the Employee
agree that the REIT Merger constitutes a “Change in Control” for purposes of and
as defined in Section 2.7 of the Prentiss Properties Trust Change in Control
Severance Protection Plan for Key Employees dated as of October 3, 2005, that
this Agreement is not meant to any way reduce or eliminate any right or benefit
to which the Employee is entitled under that Plan, and that any ambiguity or
conflict between that Plan and this Agreement shall be resolved in favor of the
Employee.
 
                                        5.5     If the Company terminates the
Employee’s employment after the Term, then the Employee will be entitled to
severance payments consistent with the Company’s past practices for comparable
employees.  To the extent that any severance benefit is based in whole or in
part on tenure of employment, then the Employee will be credited with his prior
years of employment with Prentiss when calculating tenure of employment.
 
                    6.          Confidential Information.  The Company shall
provide the Employee with the confidential and proprietary information
concerning the Company.  Both during the Term and at all times thereafter, the
Employee shall not disclose such information to any other person or entity.
 
                    7.          Restrictive Covenants.
 
                                        7.1     The Employee agrees that, during
the two-year period immediately following the Effective Date of this Agreement,
the Employee shall not directly or indirectly solicit, divert away, or attempt
to divert away any commercial real estate business with the Company to another
company, business, or individual.  The Employee agrees that, during the two-year
period immediately following the Effective Date of this Agreement, the Employee
shall not engage (as owner, employee, consultant, independent contractor,
director, officer, agent or otherwise) in any business which is the same as,
similar to, or in competition with, the commercial real estate activities of the
Company to the extent that such business concerns commercial real estate
properties located within 50 miles of the primary office at which Employee is
principally employed or within 50 miles of the Company’s headquarters.  “Similar
to” shall mean, without limitation, any commercial real estate activity
(including developing, managing and/or leasing office, industrial, residential
and retail).
 
                                        7.2     During the Term, if the Company
terminates the Employee’s employment for Cause (as defined in Section 5.3 of
this Agreement) or the Employee terminates the Employee’s employment for a
reason other than Good Reason (as defined in Section 5.3 of this Agreement),
then the Employee will not, during the three-year period immediately following
the Effective Date of this Agreement, directly or indirectly (i) solicit,
induce, or attempt to influence, any employee of the Company or any of its
affiliates to terminate employment; or (ii) interfere with the relationship
between the Company and its existing or prospective tenants, including without
limitation encouraging a tenant to terminate, or elect not to renew, its lease
 
4

--------------------------------------------------------------------------------


 
with the Company; or (iii) interfere with the relationship between the Company
and any service providers to the Company.
 
                                        7.3     Notwithstanding anything to the
contrary contained herein, the restrictions contained in Section 7 of this
Agreement shall not be applicable if the Company terminates the Employee’s
employment for a reason other than Cause (as defined in Section 5.3 of this
Agreement) or the Employee terminates the Employee’s employment for Good Reason
(as defined in Section 5.3 of this Agreement).
 
                                        7.4     The Employee acknowledges that
the restrictions contained herein, in view of the nature of the business in
which Employee has been engaged, are reasonable and necessary to protect the
legitimate interest of the Company, and that any violation of these restrictions
would result in irreparable injury to the Company.  The Employee acknowledges
that, in the event of a violation of any such restrictions, the Company shall be
entitled to preliminary and permanent injunctive relief as well as an equitable
accounting of all earnings, profits and other benefits arising from such
violation which rights shall be cumulative and in addition to any other rights
or remedies to which Company may be entitled.  In the event that the Employee
shall violate the foregoing restrictions, the period of non-competition referred
to above shall be extended by a period of time equal to that period beginning
when such violation commenced, and ending when the activities constituting such
a violation shall have finally been terminated in good faith.
 
                    8.          Representations, Warranties and Covenants of the
Employee.
 
                                        8.1     The Employee represents and
warrants to the Company that there are no restrictions, agreements or
understandings to which the Employee is a party which would prevent or make
unlawful the Employee’s execution of this Agreement or the Employee’s employment
hereunder, or which is or would limit the performance by the Employee of the
obligations hereunder.
 
                                        8.2     The Employee covenants that in
connection with his provision of services to the Company, he shall not breach
any obligation (legal, statutory, contractual or otherwise) to any former
employer or other person, including, but not limited to obligations relating to
confidentiality and proprietary rights.
 
                    9.           Survival of Provisions.  The provisions of this
Agreement set forth in Sections 5.5, 6, 7, and 11 hereof shall survive the
termination of the Employee’s employment hereunder for the purposes provided for
therein.
 
                    10.          Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Employee and
their respective successors, executors, administrators, heirs and/or assigns;
provided that the Employee shall not make any assignment of this Agreement or
any interest herein, by operation of law or otherwise, without the prior written
consent of the Company.  The Company agrees that its obligations under this
Agreement are binding upon any successors or assigns.
 
                    11.          Assistance in Litigation.  Employee shall
reasonably cooperate with the Company in the defense or prosecution of any
claims or actions now in existence or that may be
 
5

--------------------------------------------------------------------------------


 
brought in the future against or on behalf of the Company that relate to events
or occurrences that transpired while Employee was employed by the Company. 
Employee’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times.  Employee also shall cooperate fully with the Company in
connection with any investigation or review by any federal, state, or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Employee was employed by the Company.  The
Company will pay Employee a reasonable hourly rate for Employee’s cooperation
pursuant to this Section.  The Company will reimburse the Employee for
reasonable attorney’s fees and costs incurred as a result of his compliance with
this Section.  Nothing in this Agreement limits the Employee’s rights under the
Indemnification Agreement dated November 5, 2004 or any other applicable
agreement or insurance policy.
 
                    12.          Notices.  All notices and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally, mailed by certified mail
(return receipt requested) or sent by overnight delivery service, or facsimile
transmission (with electronic confirmation of successful transmission) to the
parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, in order of preference of the
recipient:
 
 
If to the Company:
Brandywine Realty Trust
 
 
401 Plymouth Road Suite 500
 
 
Plymouth Meeting, PA 19462
 
 
Attn:  Gerard H. Sweeney
 
 
President and CEO
 
 
Fax:  (610) 832-4919
 
 
 
 
If to Employee:
Chris Hipps
 
 
3525 Rankin
 
 
Dallas, TX 75205

 
Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case of overnight delivery
service, on the date of actual delivery and, in the case of facsimile
transmission, telex or personal delivery, on the date of actual transmission or,
as the case may be, personal delivery.
 
                    13.          Entire Agreement; Amendments.  This Agreement
contains the entire agreement and understanding of the parties hereto relating
to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
between the parties hereto relating to the employment of the Employee with the
Company.  This Agreement may not be changed or modified, except by an agreement
in writing signed by each of the parties hereto.
 
                    14.          Waiver.  The waiver of the breach of any term
or provision of this Agreement shall not operate as or be construed to be a
waiver of any other or subsequent breach of this Agreement.
 
6

--------------------------------------------------------------------------------


 
                    15.          Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to the principles of conflicts of laws of any jurisdiction.
 
                    16.          Invalidity.  If any provision of this Agreement
shall be determined to be void, invalid, unenforceable or illegal for any
reason, the validity and enforceability of all of the remaining provisions
hereof shall not be affected thereby. 
 
                    17.          Section Headings.  The section headings in this
Agreement are for convenience only; they form no part of this Agreement and
shall not affect its interpretation.
 
                    18.          Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall be deemed to be one and the same instrument.
 
          IN WITNESS WHEREOF, the parties have caused this Employment Agreement
to be executed the day and year first written above.
 
 
BRANDYWINE OPERATING PARTNERSHIP,
L.P., By: Brandywine Realty Trust, its general
partner
 
 
 
 
By:
/s/ Gerard H. Sweeney
 
 

--------------------------------------------------------------------------------

 
 
Gerard H. Sweeney
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
/s Chris Hipps
 

--------------------------------------------------------------------------------

 
 
[Employee]

 
7

--------------------------------------------------------------------------------